DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 5/2/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Rossler on 6/1/22.

The application has been amended as follows: 
IN THE CLAIMS:

IN CLAIM 1, LINE 4, after “from a” INSERT –flat—

IN CLAIM 1, LINE 7, after “dispense” DELETE “the” and INSERT –a—

IN CLAIM 1, LINE 18, DELETE “wherein, when filling the root canal, during the” and INSERT –filling the root canal by—

IN CLAIM 1, LINE 19, after “filling material” DELETE “exits” and INSERT --, causing it to exit—

IN CLAIM 1, LINE 19, after “end and” DELETE “enters” and INSERT –enter—
IN CLAIM 1, LINE 20, after “end, and” DELETE “wherein the tip is flat and configured to” and INSERT –using the flat tip to—

IN CLAIM 1, LINE 22, after “into” DELETE “a root canal of a tooth” and INSERT –the root canal of a tooth—

IN CLAIM 5, LINE 4, after “extending from a” INSERT –flat—
 
IN CLAIM 5, LINE 16, after “needle, and” DELETE “wherein the tip is flat and configured” and INSERT –using the flat tip —

IN CLAIM 9, LINE 4, before “tip” INSERT –flat—

IN CLAIM 9, LINE 12, DELETE “wherein, when filling the root canal, the conductive element contacts the electrically resistive material of the needle at the one end, thereby heating the needle when electric current is supplied to the conductive element; wherein, when filling the root canal, the thermo-plasticized filling material exists the hollow bore at the one end and enters the hollow bore at the opposite end, and wherein the tip is flat and configured to dispense and down pack or condense the thermo-plasticized filling material into a root canal of a tooth” and INSERT 
	--wherein the conductive element contacts the electrically resistive material at the one end; and, filling the root canal by supplying electric current to the conductive element, thereby heating the needle and causing the thermo-plasticized filling material to melt and exit the hollow bore at the one end, and dispensing and down packing or condensing the thermo-plasticized filling material into the root canal with the flat tip—

IN CLAIM 13, LINE 14, after “the one end,” INSERT –and; filling the root canal by supplying electric current to the conductive element, thereby heating the needle and causing the thermo-plasticized filling material to melt and exit the hollow bore at the one end, and dispensing and down packing or condensing the thermo-plasticized filling material into the root canal with the flat tip—

CANCEL CLAIMS 17-18

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a method for eliminating the use of gutta percha master cones or carrier when filling a root canal, the method including providing a dental self-heating electric needle as claimed and heating the thermo-plasticized filling material by applying an electric current to the conductive element, causing the thermo plasticized filling material to exit the hollow bore at the one end and dispensing and down packing or condensing the thermo-plasticized filling material into the root canal with the flat tip, along with the other limitations of the claims as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772